Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2019

                                      No. 04-18-00808-CV

                                      Rodulfo J. MENDEZ,
                                           Appellant

                                                 v.

                                       Jessica AGUIRRE,
                                             Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CI00963
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        On June 7, 2019, we ordered court reporter Luis Duran, Jr., to file the record of the
hearing held on September 28, 2018 on or before June 17, 2019. Although Mr. Duran notified
the court via telephone that no record was taken on that date, he has not filed a notification of no
record taken.

        We, therefore, ORDER the court reporter to file a response on or before July 22, 2019.
If a response is not received by such date, an order may be issued directing the court reporter to
appear and show cause why he should not be held in contempt for failing to file a response.



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court